May 12, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
               IN RE EDMOND LINDELL BAKER, JR., Relator

NO. 14-15-00421-CV

                     ________________________________

                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                             300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 64372
                     ________________________________

      This Court has reviewed the petition for writ of habeas corpus of relator,
Edmond Lindell Baker, Jr. This Court holds that relator, Edmond Lindell Baker,
Jr., has demonstrated that the commitment order signed on May 1, 2015, by the
Honorable Randall Huffstetler, presiding judge of the 300th District Court,
Brazoria County, Texas, in Cause No. 64372, is void. Therefore, this Court grants
relator’s petition for writ of habeas corpus, and vacates the commitment order
dated May 1, 2015 issued by the 300th District Court, Harris County, Texas, in
Cause No. 64372.
      We therefore order the Clerk of this Court to issue a writ of habeas corpus to
the Sheriff of Brazoria County, Texas, ordering that relator be discharged from
custody.




                                         2